Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017186992(WO’992, submitted by applicants on 02/18/2022 for 17/138103), further in view of US20060163083(US’083).
Regarding claim 1, WO’992 discloses a method for smoothing and polishing metals (having surface) via ion transport by means of free solid bodies. The solid bodies are particles with the porosity and affinity to retain electrolyte liquid, below the saturation level, and have an electrical conductivity. See abstract, page 1, lines 14-20.
WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.
WO’992 discloses that the composition of the electrolyte liquid for polishing, for example stainless steels, is water: 90-99% HF (mineral acid): 10-1%. See page 4, lines 20-21.
But it is silent about the electrolyte liquid comprising a sulfonic acid as applicant set forth in the claim.
US’083 discloses a composition for electro-chemical-mechanical polishing (e-CMP) of chip interconnect materials. These compositions comprise a first component, heretofore "solvent", either water or a mixture of water and one or more organic solvents such as propylene glycol, glycerol or ethanol; and a second component, heretofore "electrolyte", selected from the group consisting of: mineral acids and organic acids comprising phosphonic, sulfonic and carboxylic acids. See [0003 and 0005].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an electrolyte liquid comprising sulfonic acid in WO’992 composition, motivated by the fact that US’083 discloses that the composition can achieve improved planarization ([0003]). It has been held that substituting one known compound for another for the same purpose is known in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claims 2 - 3, WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.
Regarding claims 4 – 6, US’083 discloses that the composition further comprise at least one additional component selected from the group consisting of: an anionic surfactant such as long chain alkylsulfonates having from 4 to 16 carbon atoms, a non-ionic surfactant such as poly(ethylene glycol). See [0005]. US’083 discloses that the non-ionic surfactant is poly (ethylene glycol) (PEG). PEG with an average molecular weight of about 8000 can, for example, be used. See [0047]). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, US’083 discloses that the sulfonic acid is selected from the group consisting of methanesulfonic acid, 3-(4-morpholino) propanesulfonic acid, and 2-(4-morpholinoethanesulfonic) acid. See claim 6.
Claims 1- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017186992(WO’992), further in view of JP2017214615A (JP’615).
Regarding claim 1, WO’992 discloses a method for smoothing and polishing metals (having surface) via ion transport by means of free solid bodies. The solid bodies are particles with the porosity and affinity to retain electrolyte liquid, below the saturation level, and have an electrical conductivity. See abstract, page 1, lines 14-20.
WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38.
But it is silent about the electrolyte liquid comprising a sulfonic acid as applicant set forth in the claims.
JP’615 discloses an electrolytic polishing liquid containing an alkylsulfonic acid and at least one aminocarboxylic acid type chelating agent that is excellent in practicality in electrolytic polishing of metal compact and excellent in sustainability of polishing effect of electrolytic polishing liquid ([0018-0019]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electrolyte liquid comprising sulfonic acid in WO’992 composition, motivated by the fact that JP’615 discloses an electrolytic polishing liquid containing an alkylsulfonic acid and at least one aminocarboxylic acid type chelating agent that is excellent in practicality in electrolytic polishing of metal compact and excellent in sustainability of polishing effect of electrolytic polishing liquid([0018-0019]). It has been held that substituting one known compound for another for the same purpose is known in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claims 2 - 3, WO’992 discloses that the said particles are preferably of a sulfonated styrene-divinylbenzene copolymer and with a microporous structure. See page 5, lines 37-38. 
Regarding claims 4-6, JP’615 discloses that nonionic surfactant includes polyoxyethylene alkyl ethers such as polyoxyethylene stearyl ether and polyoxyethylene lauryl ether ([0045]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, JP’615 discloses that methanesulfonic acid is preferable because of its high polishing efficiency ([0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731